Title: Stephen Sayre to the American Commissioners, 25 December 1777
From: Sayre, Stephen
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Copenhagen 25th decr. 1777.
When I left Berlin, I meant to have come to Paris by the way of Hambourg, and from thence to Rouan by sea; but on my arrival at Hambourgh, I saw more propriety in coming here. I have reason to think I shall remain here the Winter, therefore beg it as a great favour, that you will send such Letters, as are now under your care, to the Danish Minister at Paris, who has directions how to convey them with safety to me. If you see any impropriety in this mode, I hope you will send them in some other way; for as I have nothing else to call me to Paris, I hope you will not refuse to do me the justice of forwarding them here.
It is most probable I shall go, by the first spring ship to the Island of St. Croix, and from thence take a passage for some part of America. As far as I have been able to learn the disposition of the Court here, it is extremely favourable to the States of America, but of this I will inform you fully in a short time. I beg the favour of your correspondence; and am very respectfully your most obedient and most humble Servant
Stepn Sayre
Ben: Franklin Silas Deane & Arthur Lee Esqrs
